Citation Nr: 1453489	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  09-33 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a skin disorder, claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II, or due to Agent Orange exposure.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969 earning, among other distinctions, a combat infantry badge for his combat service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2008 and January 2009 rating decisions of the Jackson, Mississippi,  Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of the hearing is in the Veteran's file. 

The issues have been recharacterized to comport with the evidence of record.

In June 2012, the Board remanded the case for further development.  As the entirety of the development was not completed, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

When remanding the service connection claims for a skin disorder and hypertension in June 2012, the Board directed that new medical opinions be obtained that would address both theories of direct and secondary service connection.  However, the opinions rendered in July 2012 failed to adequately address theories of secondary service connection.  The medical opinion regarding the etiology of the Veteran's skin disorder failed to address whether the Veteran's service-connected diabetes mellitus had caused or aggravated the skin disorder affecting his lower extremities, and the medical opinion addressing the etiology of the Veteran's hypertension failed to address whether the Veteran's service-connected diabetes mellitus had aggravated his hypertension.  Moreover, the VA examiner's opinion that the Veteran's hypertension is unrelated to his in-service Agent Orange exposure is not supported by a rationale.  Accordingly, new medical opinions must be obtained.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

With regard to the Veteran's claim seeking entitlement to a TDIU, the Veteran filed a timely notice of disagreement with the November 2013 rating decision denying this claim.  While the RO subsequently issued a letter acknowledging the receipt of this notice of disagreement, a review of the paper and electronic files fails to reveal that a statement of the case has been issued, and therefore the claim must be remanded pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion rendered by an VA appropriate medical professional to address the etiology of the Veteran's skin disorders.  The entire claim file, to include all electronic files, must be reviewed by the examiner

Based on the review of the record, the examiner is to state whether it at least as likely as not (a 50 percent or better probability) that any diagnosed skin disorders (to include notations of likely diabetic eruptions on the Veteran's legs and feet) was/were caused or aggravated by his service-connected diabetes mellitus, type II (or any other service-connected disability).  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Obtain a VA medical opinion rendered following a cardiovascular examination by an appropriate VA medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

Based on the review of the record, the examiner is to address the following:

(a) is it at least as likely as not (a 50 percent or better probability) that the Veteran's hypertension was incurred in service, in light of his description of in-service hospitalization and Agent Orange exposure; 

(b) if the answer to (a) is no, is it at least as likely as not (a 50 percent or better probability) that the Veteran's hypertension was caused or aggravated by his service-connected type II diabetes mellitus (or any other service-connected disability)?  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the issues of entitlement to service connection for hypertension and skin disorders.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

4.  Finally, after completing the above development, issue a statement of the case addressing the claim of entitlement to a TDIU. Inform the Veteran that if he wishes to have the Board consider this claim, he must file a timely substantive appeal (VA Form 9).


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



